Citation Nr: 1817329	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-49 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for laxity of the collateral ligaments of the right knee prior to September 19, 2017, and a rating in excess of 20 percent thereafter. 
 
2.  Entitlement to a rating in excess of 10 percent for moderate arthritis of the right knee prior to September 19, 2017, and a rating in excess of 40 percent thereafter.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for right knee arthritis.  The Veteran's claims file is now in the jurisdiction of the Milwaukee, Wisconsin RO.  

A December 2009 rating decision assigned a combined 20 percent rating for the right knee disability (based upon a formulation of 10 percent under Diagnostic Code (DC) 5010 for traumatic arthritis and 10 percent under Code 5257 for instability), effective June 7, 2007.  

At his request the Veteran was scheduled for a Travel Board hearing.  In a statement received in April 2015, he withdrew the hearing request.

An August 2015 Board decision denied a combined rating in excess of 20 percent for the Veteran's right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties - the Veteran and VA - filed a Joint Motion for Remand to vacate the Board's decision denying a higher rating for the right knee disability, and to remand the case to the Board.  The Court, in a June 2016 Order, granted the Joint Motion and remanded the case to the Board for action consistent with the Joint Motion.

November 2016 and June 2017 the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was cured by a subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
  

In a November 2017 rating decision, the RO increased Veteran's rating from 10 percent and assigned a 40 percent rating for moderate arthritis of the right knee effective September 19, 2017 and assigned a 20 percent disability rating for laxity of the collateral ligaments of the right knee effective September 19, 2017.  As the increase did not constitute a full grant of the benefits sought, the issues remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

The claim of entitlement to TDIU prior to September 19, 2017, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to September 19, 2017, the Veteran's right knee disability manifested in no worse than slight lateral instability.  

2.  From September 19, 2017, the Veteran's right knee disability manifested in no worse than moderate lateral instability.  

3.  Prior to September 19, 2017, the Veteran's right knee disability manifested in no worse than extension to 0 degrees. 

4.  From September 19, 2017, the Veteran's right knee disability manifested in no worse than extension to 20 degrees. 

5.  From September 19, 2017, the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for laxity of the collateral ligaments of the right knee prior to September 19, 2017, and a rating in excess of 20 percent thereafter are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5003, 5010, 5257 (2017).  

2.  The criteria for a rating in excess of 10 percent for moderate arthritis of the right knee prior to September 19, 2017, and a rating in excess of 40 percent thereafter are not met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5003, 5010, 5261 (2017).  

3.  From September 19 2017, the criteria for TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Knee Disability 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

The knee can be rated under DCs 5256-5263.  38 C.F.R. § 4.71a. Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  Separate ratings may also be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same joint.  VAOPGCPREC 9-2004.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II.  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).
Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

The Veteran's right knee disability is currently rated under DCs 5261 and 5257. 

Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran asserts that his arthritis of the right knee is more disabling than reflected in his 10 percent rating prior to September 19, 2017 and his 40 percent rating thereafter.  In addition, he asserts that his laxity of the right knee is more disability than reflected in his 10 percent rating prior to September 19, 2017 and his 20 percent rating thereafter.  

The Board finds that with respect to the Veteran's right knee laxity under DC 5257, the evidence shows that the Veteran's right knee disability more nearly approximated the criteria for 10 percent rating prior to September 19, 2017 and a 20 percent rating thereafter. 

Regarding limitation of extension under DC 5261, the Veteran's right knee more nearly approximated the criteria for a 10 percent rating prior to September 19, 2017, and a 40 percent rating thereafter.  


Evidence 

VA treatment records generally show complaints of right knee pain and instability, and indicate that the Veteran underwent right knee surgery in 2002 by a private physician.  

A June 2005 VA treatment note indicates that the Veteran's right knee showed no edema or swelling.  There was crepitus of the patellofemoral joint.  Flexion was normal at 0 to 125 degrees.  Extension was also normal.  Muscle power of the quadriceps was normal (5/5).  There was no effusion and the medial and lateral collateral ligaments were stable.  The diagnosis was arthritis of the right knee with mild to medial lateral collateral compartment.  A July 2005 MRI of the right knee revealed a possible tear of the medial and lateral menisci and the anterior and posterior cruciate ligaments.  

June 2007 VA treatment records show reports of right knee pain with activity.  The Veteran indicated that he could walk about a half mile.  Range of motion testing showed extension to 0 degrees, flexion 130 degrees, and medial joint line tenderness.  There was no effusion.  There was normal muscle power.  The examination was negative for limited or painful motions.   The Veteran showed mild to moderate weakness, mild to moderate lack of endurance.  There was no lack of coordination shown.  X-rays of the right knee revealed moderate degenerative joint disease.  

An August 2007 VA emergency department record shows that the Veteran was seen after his right knee gave out causing him to fall into a chair and a fish tank.  He reported right knee pain, swelling, and tenderness of one week duration.  On physical examination, there was mild edema and deformity of the right knee.  

On September 2007 VA examination, the Veteran reported pain and swelling about the right knee.  He had a mild, intermittent limp, but ambulated without an assistive device.  He indicated that he had been unemployed since 2002 and could not work because of his right knee.  He reported arthroscopic surgery on the right knee by a private physician in 2002, with no improvement after surgery.  Physical examination of the right knee found mild swelling and crepitus.  Right knee ROM was flexion to 130 degrees and normal extension.  There was normal muscle strength, and moderate weakness and endurance of the right knee.  There was no painful or limited motion, tenderness on palpation at the joint line, or lack of coordination.  Right knee X-rays revealed degenerative changes; it was noted that the degenerative changes had worsened since a previous examination in June 2005. 

November 2007 VA treatment records show the Veteran reported that his right knee gives out frequently.  He indicated that a day prior he had fallen off a ladder while painting and twisted his ankle when his knee gave out.  He requested and was provided a cane.  

In November 2007 statements, the Veteran related that he injured himself when his knee gave out on a 6-foot step ladder.  He stated that he also injured himself in August when his knee gave out and he fell into a chair and coffee table.  He stated that he cannot stand or walk for more than 3-4 hours a day, and that his knee was always swollen and became worse with use.  

A December 2007 statement from T.T., a program manager for Transitional Living Services, indicated that in the past 12 months, the Veteran had to go to the emergency room 3 times because he injured himself when his knee gave out on him.  The Veteran had to increase his daily pain medication to be able to engage in activities of daily living.  Over the prior two years, pain from his injuries had increased significantly, to the point that his quality of life was being impacted.  

January 2008 VA treatment records show that the Veteran reported worsening pain in his knees.  X-rays of the right knee revealed degenerative joint disease; there was no significant joint effusion.  In April 2008, he was seen at the emergency room for ongoing chronic right knee pain with exacerbation since working on his car about 5 days prior.  There was no swelling or deformity of the right knee.  In July 2008, he reported 2 months of relief from a steroid injection.  July and August 2008 clinical examinations of the right knee found ROM was flexion of 130 degrees and extension of 0 degrees with pain at the extremes.  There was medial pseudo laxity, mild crepitus, and full muscle strength.  It was noted that the knee had improved since an injection.  In August 2008, he was seen in the emergency department where he reported that he twisted his ankle when his knee gave out on him while climbing stairs.  

In his October 2008 notice of disagreement, the Veteran stated that he had been to the emergency room 6 times in the past 2 years due to his knee (on various dates since August 2007).  He asserted that he worked part-time since 2002 and has been unemployed since 2004 due to mobility problems and his knee giving out on him all the time.  He stated that he cannot walk up a flight of stairs or get up from the ground without assistance.  He wakes up every morning with pain in his back and knees, and sometimes needs help sitting up and getting out of bed.  When he is active, his knee swells and throbs from the knee to the ankle.  

A November 2008 VA treatment record shows a complaint of right knee pain and swelling with movement.  Clinical examination of the right knee did not find swelling, and on valgus testing the knee opened with a firm endpoint.  X-rays revealed arthritis and a medial collateral ligament sprain.  

A January 2009 VA treatment record shows that the Veteran reported his knee was doing well since injection several months prior.  It was noted that he wore a knee brace, as required by activity.  On examination of the right knee, there was mild medial joint line tenderness and full strength of the quadriceps; right knee ROM was 0-105 degrees.  There was no effusion or instability.  The assessment was right knee DJD stable, and medial collateral ligament strain, apparently resolved.  

In May 2009 statements, the Veteran asserted that he tore open his hand when his knee gave out and he fell in March.  He indicated that his right knee is pitched 30 degrees to the right making it very difficult to walk.  He stated that it gives out on him resulting in falls.  In his September 2009 statements, he asserted that that he walks with a limp favoring the right side and that his knee frequently gives way when walking or climbing stairs.  

A June 2009 VA treatment record shows that the Veteran reported right knee pain with stairs, episodes of giving way with pain and swelling for several days.  He denied locking.  On clinical examination, right knee ROM was 0-120 degrees with slight pain in full flexion.  Valgus stress testing showed the knee open up with an endpoint.  

On September 2009 VA examination, the Veteran reported constant right knee pain, stiffness, and intermittent swelling, significantly increased by activity.  He endorsed difficulty with weight bearing on the right lower extremity, walking, and going up and down steps or ladders.  He indicated that he could walk only 1-2 blocks at a time.  He reported that over the past year he fell more than 5 times due to the knee giving out.  He was prescribed a knee brace, which he did not use consistently because he felt it was not effective.  He used a cane a couple times a month.  He denied locking of the knee, but endorsed fatigability and lack of endurance when performing a significant amount of standing or walking.  He reported that he had knee surgery in 2002 for repair of a torn meniscus and debridement, and about 6 corticosteroid injections into the right knee with temporary benefit for several weeks to a few months at a time.  

On physical examination, there was a significant limp on the right and swelling.  Right knee ROM was 0-120 degrees actively and 0-140 degrees passively, with pain beyond 90 degrees of flexion; there was no additional limitation on repeat testing, but there was increased fatigue and lack of endurance.  There was no definite weakness or incoordination.  Collateral ligaments were mildly lax.  McMurray's test was negative, but there was moderate crepitus.  Muscle strength was full.  The examiner opined that the Veteran's right knee is more severe than assessed previously, resulting in an inability to pursue vocational goals and an inability to manage pain without significant intake of medication.  His employability was noted to be significantly affected by the chronic knee condition.  

On October 2009 VA examination, regarding the impact of the right knee on employability, the examiner opined that the Veteran should avoid prolonged or frequent squatting, kneeling, or climbing.  He is driving and tolerating the use of his medications; therefore, there are no restrictions or vocational limitations related solely to the use of medication.  There are no cognitive limitations imposed by his service-connected right knee disability or treatment thereof.  

A December 2009 VA emergency department record shows the Veteran was seen following a fall from his right knee giving way.  In January 2011, he reported episodes of the right knee giving out, but he denied a recent history of falls.  In December 2011, he reported increasing right knee pain and denied swelling and decreased ROM of the knee.  January and February 2012 records show reports of right knee pain.  It was noted that the Veteran walked with an antalgic gait with right leg extended and abducted due to right knee stiffness and pain.  

March 2012 VA treatment records show that the Veteran reported 11/2 years of relief from his last steroid injection.  On clinical examination, right knee ROM was 110 degrees flexion and -5 degrees extension.  The right knee was stable, tender to palpation, and painful with a patellar grind.  X-rays of the right knee revealed DJD.  

February 2013 VA treatment records show the Veteran reported that his knee pain was better after the most recent steroid injection in November.  He indicated that he was working about 4 hours a day doing carpentry and electrical work on a friend's farm.  In April 2013, he reported recurring right knee swelling.  

On February 2014 VA examination, the Veteran denied flare-ups.  ROM of the right knee was 130 degrees flexion with pain and 0 degrees extension without pain; there was no additional limitation on repeat testing.  Muscle strength was full on flexion and extension.  Functional impairment was less movement than normal and pain on movement.  There was 0-5 millimeters (+1) of medial-lateral instability.  He occasionally used a cane for mobility.  It was noted that he had a right knee meniscectomy with no residuals.  The examiner opined that it would be speculative to estimate any increase in loss of ROM due to pain, weakness, fatigability, or incoordination during a flare-up or with repetitive use over time.  It was noted that the right knee disability limited the Veteran to sedentary work only, mainly off his legs.  In a February 2014 addendum opinion, the examiner indicated that no flare-up was witnessed during the examination.  

A December 2016 VA examination showed right knee extension to 0 degrees and flexion limited to 94 degrees.  The Veteran showed pain with flexion and extension.  Tenderness of the medial and lateral aspect of the knee was noted.  The Veteran showed 4/5 flexion muscle strength with flexion and 5/5 muscle strength with extension.  There was no muscle atrophy of ankylosis.  There was no joint instability shown.  

The record showed a worsening of the Veteran's right knee symptoms.  During a September 2017 VA examination, the Veteran reported he cannot kneel or squat.  He reported that he needs assistance getting up and cannot walk more than 1 block without resting.  He was prescribed a knee brace, which he does not use.  He uses a cane continually.  He reported that his knee feels stiff and swells especially with activity.  He reported that his knee feels unstable and he experiences the right knee giving way.  He reported he fatigues easily when he stands or walks for a significant amount of time.  He reported that he has fallen frequently over the past few years due to his right knee.  Also reported that his knee swells all the time but increases with activity to the point that he cannot straighten or bend his knee freely.  He reported that since his 2002 knee surgery his pain as worsened.  

A September 2017 x-ray report showed severe osteoarthritis of the medial knee joint compartment with moderate degenerative spurring of the medial tibial and femoral condyles.  There was severe chrondrocalcinosis of the lateral meniscus with mild to moderate osteoarthritis of the lateral knee joint compartment.  There was severe osteoarthritis of the proximal tibiofibular joint.  There was also mild osteoarthritis of the patellofemoral articulation.  There was a small amount of joint effusion.  

The Veteran reported that his pain is most severe when he first gets up in the morning but worsens with ambulation and other activities that strain the knee.  He further reported that knee pain most severe in the medial aspect and anterior aspect of the knee joint which is present at all time.  

Regarding flare-ups, the Veteran reported sharp pain, an inability to bend the right knee to 90 degrees, and more swelling than usual.  He will also fall unless he can hold on to something.  Regarding functional loss he indicated he cannot get up from a ground position, has limited motion, and instability.  

Range of motion testing showed extension to 15 degrees and flexion to 120 degrees.  Regarding functional loss, the examiner indicated that the Veteran's inability to flex the knee means the hip and ankle have to make up the difference so the foot can clear the floor during gait.  His inability to extend the knee requires his quadriceps to support his knee during stance phase resulting in increased fatigue on an already compromised quadriceps muscle.  This increases the potential of the leg giving out and him falling.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner indicated that the patella tendon and the entire knee were in moderate to severe condition.  

Repetitive use testing showed additional functional loss due to pain, fatigue, weakness, and lack of endurance.  The Veteran showed flexion to 100 degrees and extension to 20 degrees.  

Additional factors contributing to the Veteran's disability included less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing.  The Veteran showed 4/5 muscle strength in the right knee.  There was no muscle atrophy shown or ankylosis was shown.  

There was no history of recurrent subluxation but there was a history of moderate lateral instability and recurrent effusion.  The Veteran showed 1+ anterior instability, 2+ posterior instability, and 2+ lateral instability.  The Veteran reported using crutches occasional and a can constantly.    

Analysis 

Based on the aforementioned evidence the Board finds that the Veteran's
right knee laxity more nearly approximates the criteria for 10 percent rating prior to September 19, 2017 and a 20 percent rating thereafter. 

Similarly, the evidence shows that the Veteran's arthritis manifesting as limitation of extension under DC 5261, more nearly approximated the criteria for a 10 percent rating prior to September 19, 2017, and a 40 percent rating thereafter.  

With respect to right laxity under DC 5257, VA treatment reports show the Veteran reported right knee instability and giving way on numerous occasions causing the Veteran to fall.  Notably, the September 2017 VA examination indicated that the Veteran's falls were related to fatigue.  The VA treatment records and eHowever, examinations beginning in June 2007 have not shown more than mild right knee laxity.  Accordingly, a rating in excess of 10 percent under for right knee laxity prior to September 19, 2017 is not warranted. 

From September 19, 2017, the medical evidence shows moderate laxity.  Notably, during the September 2017 VA examination, the Veteran's left knee showed 1+ anterior instability, 2+ posterior instability, and 2+ lateral instability marking a worsening in the Veteran's symptoms.  As such, the from September 19, 2017 - the date of the examination showing increased laxity of the right knee - the Veteran's right knee laxity more nearly approximates the criteria for a 20 percent rating.  As severe recurrent subluxation or severe lateral instability, a rating in excess of 20 percent for right knee laxity is not warranted. 

With respect to the Veteran's moderate arthritis of the left knee, which manifested in limitation of leg extension, a rating in excess of 10 percent prior to September 19, 2017 and in excess of 40 percent thereafter is not warranted.  Prior to September 19, 2017 the Veteran consistently showed full extension of the knee.  The September 2017 VA examination showed extension to, at worse, 20 degrees with pain.  The evidence of record does not show extension limited to 45.  As such, a rating in excess of 40 percent from September 19, 2017 is not warranted.  

Notably, the Veteran expressed satisfaction with his current right knee ratings in a February 2018 statement.   
	
As the evidence does not show that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, ratings under Codes 5256, 5262, or 5263 are not warranted.  

Furthermore, the medical evidence shows the Veteran's right knee flexion was limited to, at worse, 94 degrees.  As such, a higher rating is not warranted under DC 5260.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran asserts that he is unemployable due to his service-connected right knee disability.  

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

From September 19, 2017, the Veteran is service connected for right knee arthritis rated as 40 percent disabling, right knee laxity rated as 20 percent disabling, degenerative joint disease of the right wrist associated with laxity of the right knee rated as 10 percent disabling, degenerative changes of the right ankle associated with arthritis of the right knee rated as 10 percent disabling, and scars of the right knee rated as noncompensable.  The Veteran's combined disability rating is 60 percent.  As the Veteran's service-connected disabilities are all related to his right knee disability, from September 19, 2017 the Veteran met the schedular requirement for TDIU. 

The Board finds that from September 19, 2017, the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment. 

February 2013 VA treatment records show the Veteran indicated that he was working about 4 hours a day doing carpentry and electrical work on a friend's farm.  On February 2014 VA examination, the examiner noted that the right knee disability limited the Veteran to sedentary work only, mainly off his legs.  

During the September 2017 VA examination, the Veteran reported he is limited in his physical activities and cannot get up and down ladders or steps.  He is unable to perform strenuous tasks and as a result his employer let him go.  He reported he has not been actively employed.  He further reported that his lack of employment is due to his inability to perform work activities in a competitive manner.  He reported that for a period of time he was working 3 to 4 hours a day.  His work history suggests he was he was a maintenance mechanic fixing machines, installing pipes and other tasks.  He reported he had to go up and down ladders and had to be on his feet a lot of the time.  He indicated that he did industrial and personal work as a mechanic.  HE also worked on his own for a short period of time.  He report being unemployed since 2002.  He was able to unable to carry tools, work a floor level, or install tiles.  He is able to perform basic self-care activities independently.  

Regarding functional impact, the examiner reported that the Veteran cannot stand for any length of time without support, cannot walk without support and cannot lift squat or kneel.  The Veteran reported, and the evidence shows, that his background is in labor intensive jobs with no other training for sedentary work.  See February 2018 Statement in Support of Claim.  

The VA medical opinions of record indicate that the Veteran's service-connected disabilities render him unable to stand, sit, or walk for an extended period of time.  He is trained as a handyman but is unable to work at floor level or climb ladders or stairs.  The evidence also indicates that Veteran is unable to lift heavy items.  Furthermore, the Veteran does not have professional training or formal education, which also may limit the sedentary job opportunities available to him.  As such, the preponderance of the evidence indicates that from September 19, 2017, the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thus, from September 19, 2017, TDIU is warranted.     


ORDER


Entitlement to a rating in excess of 10 percent for laxity of the collateral ligaments of the right knee prior to September 19, 2017, and a rating in excess of 20 percent thereafter is denied. 
 
Entitlement to a rating in excess of 10 percent for moderate arthritis of the right knee prior to September 19, 2017, and a rating in excess of 40 percent thereafter is denied. 

Entitlement to TDIU from September 19, 2017 is granted. 


REMAND

Prior to September 19, 2017, the Veteran is service connected for right knee arthritis rated as 10 percent disabling, right knee laxity rated as 10 percent disabling, degenerative joint disease of the right wrist associated with laxity of the right knee rated as 10 percent disabling, degenerative changes of the right ankle associated with arthritis of the right knee rated as 10 percent disabling, and scars of the right knee rated as noncompensable.  The Veteran's combined disability rating is 30 percent.  Thus, prior to September 19, 2017, the Veteran did not meet the schedular requirement for TDIU. 

Although the Veteran does not meet the applicable percentage standards, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU.  Bowling v. Principi, 15 Vet. App. at 10.

A January 2005 statement of the case reports, "[The Veteran] suffered a number of non-service connected injuries and illness which makes it difficult to maintain employment."

On the Veteran's February 2005 application for vocational rehabilitation regarding barriers that prevent gainful employment, the Veteran stated, "I suffer from chronic, acute, debilitating pain in my right knee resulting from service connected injuries from an accident while I was in the Navy in the summer of 1970.  Related left arm is affected from residual damage as recorded by several medical practitioners.  In addition, several cervical discs have herniated, 2 discs abut the nerve and 1 disc compresses the nerve with severe pain of the right shoulder which was caused from a rotator cuff tear.  I am experiencing extreme difficulty lifting the right arm which results in very limited range of motion and ability to use the hand."  

An April 2005 medical opinion indicated that the Veteran is unable to perform physical labor as a result of his back, shoulder, and hip pain.  

A letter received May 2005 written by VA physician Dr. K.E. indicated that the Veteran had diagnoses of right shoulder pain caused by DJD of the shoulder with probable tear of the right rotator cuff and bursitis, left knee pain caused by DJD, left hip pain of an unknown etiology, bilateral lumbar radiculopathy cause by bulging disc, and right cervical radiculopathy.  Dr. K.E. further indicated that because of the nature of the Veteran's previous job he is unable to perform his duties because of his disabilities.  Dr. K.E. reported that the Veteran planned on returning to school for training for a job that is compatible with his current clinical condition.  

Similarly, a June 2005 letter from Transitional Living Services reported that the Veteran had a right knee disability, cervical spine disability, right shoulder pain, numbness in the right hand, left shoulder pain, and numbness in the left hand.  The letter reports that the Veteran has difficulty walking up and down the stairs and is unable to stand for long periods of time.  Further, it states the Veteran is unable to perform any kind of manual labor without ending up in excruciating pain.  Thus, due to his constant pain, the Veteran is unable to work.  

An August 2005 letter from Transitional Living Service indicated that the Veteran had attempted to find employment and was offered positions that he was qualified for.  However, the Veteran was unable to maintain these jobs due to his physical limitations.  The Veteran had problems with his knees, rotator cuff, shoulder, and hips.  The Veteran made every reasonable attempt to find a job and demonstrated a consistent willingness to work around the living facility but due to no fault of his own was unable to maintain a job.  

A December 2006 SSA disability determination found the Veteran disabled for SSA purposes since November 2001 based on diagnoses of spinal cord compression and cervical spine stenosis, which are not service-connected. 

In an August 2007 letter, the Veteran reported that he is unable to work due to an accumulation of work related injuries.  He reported that his first major injury was the right knee injury he suffered in service.  He further reported that over the years he suffered neck, back, shoulder, and knees have left him disabled.  He reported that he was laid off by his employer in December 2001 and has not had regular employment since that time.  

During a September 2007 VA examination, the Veteran indicated that he had been unemployed since 2002 and worked as a handyman specializing in electrical jobs.  He reported he could not work because of his right knee.

In the December 2007 statement, T.T. indicated that the Veteran was only able to walk and remain mobile for about three or four hours on a good day.  He started using a cane to support himself because he is at a high risk of falling due to his knee.   

In his October 2008 notice of disagreement, the asserted that he worked part-time since 2002 and has been unemployed since 2004 due to mobility problems and his knee giving out on him all the time.  He stated that he cannot walk up a flight of stairs or get up from the ground without assistance.  

During the September 2009 VA examination the examiner opined that the Veteran's right knee severity resulted in an inability to pursue vocational goals and an inability to manage pain without significant intake of medication.  His employability was noted to be significantly affected by the chronic knee condition.  

On October 2009 VA examination the examiner opined that regarding employment, the Veteran should avoid prolonged or frequent squatting, kneeling, or climbing.  He is driving and tolerating the use of his medications; therefore, there are no restrictions or vocational limitations related solely to the use of medication.  

Given the evidence above, the Board finds that referral of the TDIU issue for extra-schedular consideration prior to September 19, 2017 is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






Department of Veterans Affairs


